Citation Nr: 0714199	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-41 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to October 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Jackson, Mississippi, which denied entitlement to TDIU 
benefits.  



FINDINGS OF FACT

1.  Service connection is in effect for a chronic 
patellofemoral with chondral defect of the patella left knee 
rated at 10 percent disabling and for chronic patellofemoral 
pain syndrome with limitation of motion, left knee also rated 
at 10 percent disabling.  His combined rating is 20 percent 
disabling.

2.  The veteran reported that he has a high school education, 
and completed 2 years of college, has training as an 
electrician and was additionally attending school in May 
2005; he last worked in 2003.

3.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
September 2003.  Prior to adjudicating his claim, the VA 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to TDIU in the October 
2003 letter, which included notice of the requirements for 
such benefits, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and an additional letter sent in April 
2005 specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA records were obtained and associated 
with the claims folder.  An attempt to obtain Social Security 
records was made, but the responses from the Social Security 
Administration in December 2005 and February 2006 revealed 
that it did not have a disability file or medical records 
concerning the veteran.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination of March 2006 provided an opinion as to the 
extent of the veteran's service-connected left knee 
disability based on examination of the veteran and review of 
the records.  Although no specific opinion as to 
employability was given, there is no need to obtain an 
additional VA examination to ascertain his inability to 
sustain gainful employment, given that additional evidence in 
the claims folder suggests that he is not totally 
unemployable.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the claim is being denied, thus there is no 
need to address the effective date.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  TDIU

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  The veteran seeks a total 
disability rating based on individual unemployability.  A 
total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities.  38 C.F.R. § 
4.16(a) (2006).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  If the 
applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, an extraschedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. 
§ 4.16(b) (2006).

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2006).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment. 38 C.F.R. § 4.17 (2006).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience. 38 C.F.R. 
§ 4.16 (2006).

Currently, the veteran has been granted service connection 
for a chronic patellofemoral with chondral defect of the 
patella left knee rated at 10 percent disabling and for 
chronic patellofemoral pain syndrome with limitation of 
motion, left knee also rated at 10 percent disabling.  His 
combined rating is 20 percent disabling.  Thus, he does not 
meet the regulatory requirements under 38 C.F.R. 
§ 4.16(a) for the possible award of a total disability rating 
based on individual unemployability.  Additionally, the 
evidence does not indicate he is unemployable due solely to 
his service-connected disabilities, and extraschedular 
evaluation under 38 C.F.R. § 4.16(b) is not warranted.

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
must be considered.  The Court held that in order for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm with respect to a 
similar level of disability under the rating schedule.  38 
C.F.R. 
§§ 4.1, 4.15 (2005).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical andmental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  In the present case, the 
veteran has offered only his own contentions that his 
service-connected disabilities alone precludes any gainful 
employment.  However, the veteran's lay assertions regarding 
medical diagnosis and/or opinion are not binding on the 
Board.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The remaining evidence of 
record does not contain any opinion from a competent medical 
expert indicating the veteran's service-connected 
disabilities preclude any and all forms of employment.

The veteran has not been employed since September 2003 
according to the record.  Regarding his education level, he 
has a high school education and 2 years of college and 
training as an electrician according to his formal TDIU claim 
submitted in July 2003.  He has indicated that his training 
and work experience is as an electrician and that he is no 
longer physically able to perform this job because of his 
left knee disabilities.  Although he alleged in his July 2003 
TDIU claim that he became too disabled to work in October 
1999, he also reported working full-time until 2001 and part-
time up to 2003.  He indicated that he last worked full-time 
as an electrician in 2000, when he was employed by Northrop-
Grumman for a 40+ hour work week.  He also listed employment 
from 2001 to 2002 as a repo-man, with his hours described as 
"on-call."  His most recent employment was listed as 
performing exterior house siding from August to September 
2003 and worked a 30 to 35 hour workweek.  

A February 2003 letter from the veteran's former employer, 
Northrop Grumman revealed that the company's policy required 
the veteran to present medical documentation in order to 
continue his disability.  The company's records revealed that 
the veteran failed to follow this procedure and as a result, 
his employment was terminated for failure to send in the 
requested documentation.  

A May 2005 letter submitted by another former employer who 
specializes in HVAC service and installation stated that the 
veteran worked for his company between March and May 2000 as 
a journeyman electrician.  His job was described as sometimes 
requiring work in attics, under houses, in trenches and 
ladders.  During his work with this employer, the veteran's 
physical limitations from his left knee were said to have 
rendered him unable to perform the physical work demanded of 
this job on several occasions.  Because of this, his 
employment was terminated by the employer who was forced to 
replace him with someone who could do the physical work all 
the time.  

Significantly, no evidence of record, such as a medical 
opinion or repeated hospitalizations, suggests the veteran's 
service-connected left knee disabilities, in and of 
themselves, preclude all forms of substantially gainful 
employment.  The records as set forth below do not reflect 
frequent hospitalizations for his left knee, but do show 
outpatient treatment such as physical therapy.  Regarding his 
termination from employment in February 2003, as shown in the 
letter from Northrop Grumman, he was apparently terminated 
for his failure to provide requested medical documentation 
regarding his disability, not due to any disability itself.  

The medical records of file do reflect ongoing left knee 
symptomatology, but contain no evidence that such problems 
preclude all forms of substantial gainful employment.  The VA 
records revealed that after having ongoing symptoms with 
chronic patellofemoral pain with limited function on motion 
due to pain, plus recurrent subluxation as shown in the May 
2003 examination, he underwent left knee surgery in June 
2004.  The procedure involved arthroscopy, synovectomy, 
partial chondroplasty and lateral release for what was 
diagnosed as left knee instability, grade III chondromalacia 
patella and probable pigmented villonodular synovitis.  After 
the surgery he had a period of recovery to include physical 
therapy through August 2004, during which he received a 
temporary 100 percent rating until September 1, 2004.  

Thereafter he underwent a VA examination in September 2004.  
It was noted that the veteran last worked in September of the 
previous year, and had not worked since due to continuing 
knee problems.  The findings from this examination reveled 
him to still be symptomatic and still going through 
rehabilitation for the knee and to be wearing a brace.  
However he could attend to his regular activities of daily 
living.  Although he walked somewhat slowly, he had a 0 to 
130 degrees range of motion with pain, but no additional 
limitation due to repetitive motion.  Also noted was some 
slight to mild effusion and marked tenderness to palpation as 
well as pain and apprehension with lateral subluxation of the 
patella.  Otherwise his Lachmans was negative and collateral 
ligaments were stable to stress.  He was noted to have some 
visible left thigh atrophy.  The diagnosis was service-
connected patellofemoral pain with history of injury and 
lateral patellar instability.  He was postoperative times 
three with most recent procedure consisting of synovectomy, 
chondroplasty, lateral release and open medial reefing.  The 
examiner made no comment as to the effect of this disorder on 
his ability to work.  The findings from this examination were 
shown to meet the criteria for the separately assigned 10 
percent for chronic patelloform with condral defect of the 
left knee and the 10 percent for chronic patellofemoral pain 
syndrome presently in effect.  However these findings from 
this examination which included a nearly full range of motion 
and with stable collateral ligaments did not reveal the knee 
to have such disability to the extent that would warrant an 
extraschedular consideration.  These findings also did not 
warrant extension of the temporary 100 percent rating which 
ended September 1, 2004.  

Subsequent evidence likewise fails to show the veteran's left 
knee disabilities to be of such an extent that render his 
case outside the norm with respect to a similar level of 
disability under the rating schedule.  They continue to show 
ongoing problems with the left knee, but not to the extent 
where he should be considered disabled from all types of 
employment.  He was noted to have been discharged from 
physical therapy for the knee in December 2004 due to his 
nonattendance.  In a January 2005 progress report, the 
veteran filled out a questionnaire stating that he was 
presently unable to work full time and was uncertain as to 
when he would be able to return to work.  The portion of this 
report filled out by a doctor indicated that the veteran had 
been treated for left knee pain status post patellar surgery 
but was no longer under his care as of January 2005.  The 
doctor indicated that it was undetermined when the veteran 
would be able to return to work.  

Another such progress report dated in February 2005 again 
repeated the veteran's statements as to being unable to work 
and uncertain as to when he could return.  The portion of the 
report filled out by his doctor indicated that he last 
attended the veteran in February 2005 for a reconstruction of 
the left knee and that the approximate date the veteran would 
be able to return to work was in June 2005.  Also in February 
2005, a physician's consult revealed that he had continued 
pain and swelling in the left knee, and could not squat since 
the time of his surgery roughly six months ago.  He denied 
dislocations, although he sometimes felt like it would give 
way when twisting.  Physical findings revealed effusion, but 
no evidence of patellar instability.  The impression was 
chondromalacia of the left patella and inadequate 
rehabilitation.  Plans were made for further physical therapy 
and the physician opined that it would not be likely that the 
veteran could return to work as an electrician for the next 
six months.  

In a May 2005 treatment record, the veteran complained that 
the left knee pain renders him unable to work or exercise and 
also presents him with difficulty attending school.  However 
physical examination revealed no effusion and no evidence of 
patellar instability either medially or laterally.  The 
patella seemed to track normally.  He did have a 
hypersensitive area of the patella, but had full extension to 
130 degrees of flexion.  He was assessed with suprapatellar 
pain, etiology unclear.  A December 2005 record revealed 
continued complaints of pain but no true mechanical symptoms, 
with objective findings of tenderness all about the knee and 
patella.  He was said to have instability despite having a 
normal examination. 

The report of a May 2006 VA examination revealed the 
veteran's contentions that he cannot work due to his service-
connected chronic patellofemoral pain syndrome and chondral 
defect of the left knee.  Although the examiner did not 
comment as to the extent of the left knee disorder on his 
employability, the findings from this examination continued 
to show no evidence of an unusual extent of disability that 
would suggest consideration of an extraschedular evaluation 
in this case.  The veteran's subjective complaints were of 
knee pain, stiffness, weakness and giveaway to the lateral 
side.  He also endorsed some numbness and tingling in the 
left foot.  He complained of flare-ups when bearing weight of 
a 10/10 level lasting for 5 minutes and limiting his motion 
by 90 percent.  He also claimed needing assistance with lower 
extremity dressing during flare-ups.  However he denied using 
a cane, although he used a brace.  He was noted to be 
unemployed.  Physical findings revealed him to have facial 
grimaces and walk with a limp, without bending the knee.  
After removal of an elastic support, the knee was examined, 
and noted to show no significant color changes, swelling, 
medial or lateral laxity.  He did have increased pain on 
pressure to the patella, lateral and medial knee joints.  He 
had a range of motion of 0 to 95 degrees with pain.  
Additional limitation of function due to pain could not be 
determined without resorting to mere conjecture.  The 
assessment was chronic patellofemoral pain syndrome and 
chondral defect of the left knee with history of injury and 
lateral patellar instability.  

Thus the medical evidence fails to show the left knee 
disabilities to be outside the realm of schedular evaluation, 
for which he receives a combined 20 percent rating and fails 
to show frequent hospitalizations which would render the 
schedular codes impractical.  

The evidence also reveals that the veteran has a high school 
education and additional college and at the time of treatment 
in May 2005, he was reportedly attending school, although he 
complained that the knee problems did cause difficulty in 
doing so.  He is shown to have lost his job at Northrop 
Grumman not due to his left knee disability, but due to his 
failure to provide the necessary paperwork requested by the 
company that addressed his disability.  His employment 
history included work as an electrician, which in February 
2005, his doctor speculated he would be disabled from doing 
for about 6 months, with a possible return in June 2005.  
However he also is shown to have other work experience 
including as a "repo man" and installing siding as 
documented in his formal TDIU application.  

The veteran himself has presented no objective evidence 
indicating his case is unusual or exceptional, or otherwise 
outside the norm of other veterans similarly rated.  No 
evidence submitted by the veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service- connected disabilities which 
renders the veteran unemployable.  

Overall, the preponderance of the evidence is against a 
finding that the veteran is unemployable due solely to his 
service-connected left knee disorder.  While the veteran's 
service-connected disabilities may limit him from some 
particular jobs, the evidence fails to show that they would 
prevent all forms of substantial gainful employment for which 
the veteran would be otherwise qualified by reason of his 
education and work experience.  As a preponderance of the 
evidence is against the award of a TDIU, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


